NO. 07-07-0358-CR
                                                     NO. 07-07-0359-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

FEBRUARY 28, 2008

______________________________


KENNETH GLEN WEBB, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee


_________________________________

FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

NO. 18,617-B and NO. 18,618-B; HON. JOHN BOARD, PRESIDING

_______________________________

Abatement and Remand

_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Kenneth Glenn Webb (appellant) filed notices of appeal from his convictions of
burglary of a habitation and assault on a public servant on August 23, 2007.  However, the
trial court did not file its certifications representing that appellant has the right of appeal
until November 10, 2007.
  The appellate record reflects that appellant failed to sign the
certifications pursuant to Texas Rule of Appellate Procedure 25.2(d) which requires the
certifications to be signed by appellant and a copy served on him.
 
          Consequently, we abate the appeals and remand the causes to the 181st District
Court of Randall County (trial court) for further proceedings.  Upon remand, the trial court
shall take such action necessary to secure and file with this court certificates of right to
appeal that comply with Texas Rule of Appellate Procedure 25.2(d) by March 28, 2008. 
Should additional time be needed to perform these tasks, the trial court may request the
same on or before March 28, 2008.  
          It is so ordered.  
 
                                                                           Per Curiam
 
Do not publish.